84043: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00805: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84043


Short Caption:SHAHROKHI VS. DIST. CT. (BURROW)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83662, 83682, 83726, 83772, 83927


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAli Shahrokhi
					In Proper Person
				


Real Party in InterestKizzy Burrow
					In Proper Person
				


RespondentDawn Throne


RespondentLinda Marie Bell


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


02/04/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/07/2022Filing FeeFiling Fee Paid. $250.00 from C&H Couriers LLC. Check No. 228. (SC).


01/07/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus or in the Alternative Writ of Prohibition. (SC).22-00693




01/07/2022MotionFiled Proper Person Emergency Motion for Stay Under NRAP 27(e) Relief Needed Before a Biased Judge Hears and Adjudicates Matters on 01/10/2022 at 10:00AM. (SC).22-00694




01/10/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn2[Petitioner's emergency motion for stay is denied as moot.]  (SC)22-00805




01/10/2022Filing FeeReturned Filing Fee. Check No. 231 returned to C & H Couriers. (SC)


01/10/2022MotionFiled Proper Person Emergency Motion for Stay Under NRAP 27(e) Relief Needed. (SC)Y22-00887




01/10/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus or in the Alternative Writ of Prohibition. (SC)Y22-00889




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 1. (SC)22-00890




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 2. (SC)22-00891




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 3. (SC)22-00892




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 4. (SC)22-00894




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 5. (SC)22-00895




01/10/2022Other Incoming DocumentFiled Proper Person Document. Appendix to Petition for Writ - Volume 6. (SC)22-00896





Combined Case View